183 A.2d 759 (1962)
Frank L. PAIGE, Appellant,
v.
UNITED STATES, Appellee.
No. 3040.
Municipal Court of Appeals for the District of Columbia.
Argued July 23, 1962.
Decided August 20, 1962.
Walter M. Nicholson, Jr., Washington, D. C., for appellant.
Judah Best, Asst. U. S. Atty., with whom David C. Acheson, U. S. Atty., and Nathan J. Paulson and John E. Hogan, Asst. U. S. Attys., were on the brief, for appellee.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
PER CURIAM.
Appellant was convicted by the trial judge of maliciously damaging the right front vent of an automobile window. Title 22-403, D.C.Code 1961. This appeal followed.
The owner of the damaged automobile positively identified appellant as the man he found tampering with the window of his parked car. When the owner opened the door, the vent fastener fell out. In explanation of his conduct, appellant told the owner he had been sent from a filling station to fix a flat tire (nonexistent) on his automobile, but when he was asked to accompany the owner to the station in order to check out his improbable story, appellant fled the scene.
Appellant contends that there was no proof of any actual malice or of the value of the movable property damaged and therefore the denial of his motion to acquit was error. An examination of the record rebuts this contention. Malice may be inferred from the intentional wrongdoing, and the value of the property, from the evidence respecting its useful, functional purpose.
We can find no error affecting substantial rights.
Affirmed.